
	

113 HR 1229 IH: Security and Financial Empowerment Act
U.S. House of Representatives
2013-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1229
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2013
			Ms. Roybal-Allard
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on
			 Financial Services,
			 Ways and Means, and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote the economic security and safety
		  of victims of domestic violence, dating violence, sexual assault, or stalking,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Security and Financial Empowerment
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Reauthorization of National Resource Center
				grants
					Sec. 101. Grant program reauthorization.
					Title II—Emergency leave for addressing domestic violence, dating
				violence, sexual assault, or stalking
					Sec. 201. Amendment to VAWA.
					Sec. 202. Conforming amendments.
					Sec. 203. Effective date.
					Title III—Victims’ employment sustainability
					Sec. 301. Amendment to VAWA.
					Sec. 302. Attorney’s fees.
					Title IV—Entitlement to unemployment compensation for victims of
				domestic violence, dating violence, sexual assault, or stalking
					Sec. 401. Unemployment compensation and training
				provisions.
					Title V—Victims of abuse insurance protection
					Sec. 501. Short title.
					Sec. 502. Definitions.
					Sec. 503. Discriminatory acts prohibited.
					Sec. 504. Insurance protocols for subjects of
				abuse.
					Sec. 505. Reasons for adverse actions.
					Sec. 506. Life insurance.
					Sec. 507. Subrogation without consent prohibited.
					Sec. 508. Enforcement.
					Sec. 509. Effective date.
					Title VI—Severability
					Sec. 601. Severability.
				
			2.FindingsCongress finds the following:
			(1)Violence against
			 women has been reported to be the leading cause of physical injury to women.
			 Such violence has a devastating impact on women’s physical and emotional
			 health, financial security, and ability to maintain their jobs, and thus
			 impacts interstate commerce.
			(2)Victims of
			 domestic violence, dating violence, sexual assault, and stalking are
			 particularly vulnerable to changes in employment, pay, and benefits, and as a
			 result of their desperate need for economic stability, are in particular need
			 of legal protection.
			(3)The Bureau of
			 National Affairs has estimated that domestic violence costs United States
			 employers between $3,000,000,000 and $5,000,000,000 annually in lost time and
			 productivity, while other reports have estimated the cost at between
			 $5,800,000,000 and $13,000,000,000 annually.
			(4)United States
			 medical costs for domestic violence have been estimated to be $31,000,000,000
			 per year. The medical cost associated with each incident of domestic violence
			 ranges from $387 to $948, including costs of health care and mental health
			 services.
			(5)Domestic violence
			 crimes account for approximately 15 percent of total crime costs in the United
			 States each year.
			(6)(A)According to the
			 National Institute of Justice, crime costs an estimated $450,000,000,000
			 annually in medical expenses, lost earnings, social service costs, pain,
			 suffering, and reduced quality of life for victims, which harms the Nation's
			 productivity and drains the Nation's resources.
				(B)Violent crime accounts for
			 $426,000,000,000 per year of this amount.
				(C)Rape exacts the highest costs per
			 victim of any criminal offense, and accounts for $127,000,000,000 per year of
			 the amount described in subparagraph (A).
				(7)Violent crime
			 results in wage losses equivalent to 1 percent of all United States earnings,
			 and causes 3 percent of the Nation's medical spending and 14 percent of the
			 Nation's injury-related medical spending.
			(8)Homicide is the
			 leading cause of death for women on the job. Husbands, boyfriends, and
			 ex-partners commit 15 percent of workplace homicides against women.
			(9)According to a
			 recent study by the National Institutes of Health and Centers for Disease
			 Control and Prevention, each year there are 5,300,000 non-fatal violent
			 victimizations committed by intimate partners against women. Female murder
			 victims were substantially more likely than male murder victims to have been
			 killed by an intimate partner. About 1/3 of female murder
			 victims, and about 4 percent of male murder victims, were killed by an intimate
			 partner.
			(10)Forty-nine
			 percent of senior executives recently surveyed said domestic violence has a
			 harmful effect on their company's productivity, 47 percent said domestic
			 violence negatively affects attendance, and 44 percent said domestic violence
			 increases health care costs.
			(11)Seventy-eight
			 percent of human resources professionals consider partner violence a workplace
			 issue. However, more than 70 percent of United States workplaces have no formal
			 program or policy that addresses workplace violence, let alone domestic
			 violence. In fact, only 4 percent of employers provided training on domestic
			 violence.
			(12)Ninety-four
			 percent of corporate security and safety directors at companies nationwide rank
			 domestic violence as a high security concern.
			(13)Women who have
			 experienced domestic violence or dating violence are more likely than other
			 women to be unemployed, to suffer from health problems that can affect
			 employability and job performance, to report lower personal income, and to rely
			 on welfare.
			(14)Studies indicate
			 that one of the best predictors of whether a victim will be able to stay away
			 from her abuser is her degree of economic independence. However, domestic
			 violence, dating violence, sexual assault, and stalking often negatively impact
			 a victim's ability to maintain employment.
			(15)According to a
			 1998 report of the General Accounting Office, between 1/4
			 and ½ of domestic violence victims surveyed in 3 studies
			 reported that they lost a job due, at least in part, to domestic
			 violence.
			(16)Employees in the
			 United States who have been victims of domestic violence, dating violence,
			 sexual assault, or stalking too often suffer adverse consequences in the
			 workplace as a result of their victimization.
			(17)Domestic violence
			 also affects abusers’ ability to work. A recent study found that 48 percent of
			 abusers reported having difficulty concentrating at work and 42 percent
			 reported being late to work. Seventy-eight percent reported using their own
			 company’s resources in connection with the abusive relationship.
			(18)Abusers
			 frequently seek to exert financial control over their partners by actively
			 interfering with their ability to work, including preventing their partners
			 from going to work, harassing their partners at work, limiting the access of
			 their partners to cash or transportation, and sabotaging the child care
			 arrangements of their partners.
			(19)Studies indicate
			 that between 35 and 56 percent of employed battered women surveyed were
			 harassed at work by their abusive partners.
			(20)More than
			 ½ of women receiving welfare have been victims of domestic
			 violence as adults and between 1/4 and
			 1/3 of women receiving welfare reported being abused in
			 the last year.
			(21)Victims of
			 domestic violence also frequently miss work due to injuries, court dates, and
			 safety concerns requiring legal protections. Victims of intimate partner
			 violence lose 8,000,000 days of paid work each year, the equivalent of over
			 32,000 full-time jobs and 5,600,000 days of household productivity.
			(22)Approximately
			 10,200,000 people have been stalked at some time in their lives. Four out of
			 every 5 stalking victims are women. Stalkers harass and terrorize their victims
			 by spying on the victims, standing outside their places of work or homes,
			 making unwanted phone calls, sending or leaving unwanted letters or items, or
			 vandalizing property.
			(23)More than 35
			 percent of stalking victims report losing time from work due to the stalking
			 and 7 percent never return to work.
			(24)The prevalence of
			 sexual assault and other violence against women at work is also dramatic. About
			 36,500 individuals, 80 percent of whom are women, were raped or sexually
			 assaulted in the workplace each year from 1993 through 1999. Half of all female
			 victims of violent workplace crimes know their attackers. Nearly one out of 10
			 violent workplace incidents are committed by partners or spouses. Women who
			 work for State and local governments suffer a higher incidence of workplace
			 assaults, including rapes, than women who work in the private sector.
			(25)According to
			 recent Government estimates, approximately 987,400 rapes occur annually in the
			 United States, with 89 percent of the rapes perpetrated against female victims.
			 Since 2001, rapes have actually increased by 4 percent.
			(26)Sexual assault,
			 whether occurring in or out of the workplace, can impair an employee's work
			 performance, require time away from work, and undermine the employee's ability
			 to maintain a job. Almost 50 percent of sexual assault survivors lose their
			 jobs or are forced to quit in the aftermath of the assaults. An estimated 24 to
			 30 percent of abused working women lose their jobs due to their abuse.
			(27)Domestic and
			 sexual violence victims have been subjected to discrimination by private and
			 State employers, including discrimination motivated by sex and stereotypic
			 notions about women.
			(28)Domestic violence
			 victims and third parties who help them have been subjected to discriminatory
			 practices by life, disability, and property and casualty insurers and employers
			 who self-insure employee benefits, who have denied or canceled coverage,
			 rejected claims, and raised rates based on domestic violence. Although some
			 State legislatures have tried to address those practices, the scope of
			 protection afforded by the laws adopted varies from State to State, with many
			 failing to address the problem involved comprehensively. Moreover, Federal law
			 prevents States from protecting the almost 40 percent of employees whose
			 employers self-insure employee benefits.
			(29)Only the States of Hawaii, Illinois, New
			 York, and Oregon prohibit employment discrimination against all victims of
			 domestic violence, sexual assault, or stalking.
			(30)Employees,
			 including individuals participating in welfare-to-work programs, may need to
			 take time during business hours to—
				(A)obtain orders of
			 protection;
				(B)seek medical or
			 legal assistance, counseling, or other services; or
				(C)look for housing
			 in order to escape from domestic violence.
				(31)Only 11 States
			 provide domestic violence victims with leave from work to go to court, to go to
			 the doctor, or to take other steps to address the domestic violence in their
			 lives.
			(32)Only 36 States
			 and the District of Columbia have laws that explicitly provide unemployment
			 insurance to domestic violence victims in certain circumstances, and none of
			 the laws explicitly cover victims of sexual assault or stalking.
			(33)Existing Federal
			 law does not explicitly—
				(A)authorize victims
			 of domestic violence, dating violence, sexual assault, or stalking to take
			 leave from work to seek legal assistance and redress, counseling, or assistance
			 with safety planning activities;
				(B)address the
			 eligibility of victims of domestic violence, dating violence, sexual assault,
			 or stalking for unemployment compensation;
				(C)provide job protection to actual or
			 perceived victims of domestic violence, dating violence, sexual assault, or
			 stalking; or
				(D)(i)prohibit insurers and
			 employers who self-insure employee benefits from discriminating against
			 domestic violence victims and those who help them in determining eligibility,
			 rates charged, and standards for payment of claims; or
					(ii)prohibit insurers from disclosing
			 information about abuse and the location of the victims through insurance
			 databases and other means.
					IReauthorization of
			 National Resource Center grants
			101.Grant program
			 reauthorization
				(a)Information and
			 assistance to victims’ service providers and community
			 organizationsSection
			 41501(a) of the Violence Against Women Act (42 U.S.C. 14043f(a)) is amended by
			 striking the period at the end and inserting , and to victim service
			 organizations (as defined in section 41701), including community based
			 organizations, and tribal, State and territorial domestic violence or sexual
			 assault coalitions to enable them to provide resource materials or other
			 assistance to employers, labor organizations, or employees..
				(b)Authorization of
			 AppropriationsSection 41501(e) of such Act is amended by
			 striking 2007 through 2011 and inserting 2014 through
			 2018.
				(c)Administrative
			 provisionsSection 41501 of such Act is further amended by adding
			 at the end the following:
					
						(g)Administrative
				Costs
							(1)In
				generalFrom the amount
				appropriated under subsection (e) for each fiscal year, the Attorney General
				shall not use more than 2.5 percent for the administration and monitoring of
				grants made available under this section.
							(2)EvaluationsFrom the amount appropriated under
				subsection (e) for each fiscal year, the Director shall not use more than 5
				percent to award contracts or cooperative agreements to entities with
				demonstrated expertise in program evaluation, to evaluate programs under this
				section.
							.
				IIEmergency leave
			 for addressing domestic violence, dating violence, sexual assault, or
			 stalking
			201.Amendment to
			 VAWAThe Violence Against
			 Women Act is amended by adding at the end the following new subtitle:
				
					QEntitlement to
				emergency leave for addressing domestic violence, dating violence, sexual
				assault, or stalking
						41701.DefinitionsAs used in this subtitle, the following
				definitions apply:
							(1)Employ;
				StateThe terms employ and State have
				the meanings given the terms in section 3 of the Fair Labor Standards Act of
				1938 (29 U.S.C. 203).
							(2)Employee
								(A)In
				generalThe term employee means any person employed
				by an employer. In the case of an individual employed by a public agency, such
				term means an individual employed as described in section 3(e)(2) of the Fair
				Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)).
								(B)BasisThe
				term includes a person employed as described in subparagraph (A) on a full- or
				part-time basis, for a fixed time period, on a temporary basis, pursuant to a
				detail, or as a participant in a work assignment as a condition of receipt of
				Federal or State income-based public assistance.
								(3)EmployerThe
				term employer—
								(A)means any person
				engaged in commerce or in any industry or activity affecting commerce who
				employs fifteen or more individuals; and
								(B)includes any
				person acting directly or indirectly in the interest of an employer in relation
				to an employee, and includes a public agency that employs individuals as
				described in section 3(e)(2) of the Fair Labor Standards Act of 1938, but does
				not include any labor organization (other than when acting as an employer) or
				anyone acting in the capacity of officer or agent of such labor
				organization.
								(4)Employment
				benefitsThe term employment benefits means all
				benefits provided or made available to employees by an employer, including
				group life insurance, health insurance, disability insurance, sick leave,
				annual leave, educational benefits, and pensions, regardless of whether such
				benefits are provided by a practice or written policy of an employer or through
				an employee benefit plan, as defined in section 3(3) of the
				Employee Retirement Income Security Act of
				1974 (29 U.S.C. 1002(3)).
							(5)Family or
				household memberThe term family or household
				member, used with respect to a person, means a nonabusive individual who
				is a spouse, former spouse, parent, son or daughter, or person residing or
				formerly residing in the same dwelling unit as the person.
							(6)Parent; son or
				daughterThe terms parent and son or
				daughter have the meanings given the terms in section 101 of the
				Family and Medical Leave Act of 1993 (29 U.S.C.
				2611).
							(7)PersonThe
				term person has the meaning given the term in section 3 of the
				Fair Labor Standards Act of 1938 (29 U.S.C. 203).
							(8)Public
				agencyThe term public agency has the meaning given
				the term in section 3 of the Fair Labor Standards Act of
				1938 (29 U.S.C. 203).
							(9)Public
				assistanceThe term public assistance includes cash,
				food stamps, medical assistance, housing assistance, and other benefits
				provided on the basis of income by a public agency.
							(10)Reduced leave
				scheduleThe term reduced leave schedule means a
				leave schedule that reduces the usual number of hours per workweek, or hours
				per workday, of an employee.
							(11)SecretaryThe
				term Secretary means the Secretary of Labor.
							(12)Victim of
				domestic violence, dating violence, sexual assault, or
				stalkingThe term victim of domestic violence, dating
				violence, sexual assault, or stalking includes a person who has been a
				victim of domestic violence, dating violence, sexual assault, or stalking and a
				person whose family or household member has been a victim of domestic violence,
				dating violence, sexual assault, or stalking.
							(13)Victim services
				organizationThe term victim services organization
				means a nonprofit, nongovernmental organization that provides assistance to
				victims of domestic violence, dating violence, sexual assault, or stalking, or
				to advocates for such victims, including a rape crisis center, an organization
				carrying out a domestic violence program, an organization operating a shelter
				or providing counseling services, or an organization providing assistance
				through the legal process.
							41702.Entitlement
				to emergency leave for addressing domestic violence, dating violence, sexual
				assault, or stalking
							(a)Entitlement to
				leave
								(1)BasisAn
				employee who is a victim of domestic violence, dating violence, sexual assault,
				or stalking may take leave from work to address domestic violence, dating
				violence, sexual assault, or stalking, by—
									(A)seeking medical
				attention for, or recovering from, physical or psychological injuries caused by
				domestic violence, dating violence, sexual assault, or stalking to the employee
				or the employee’s family or household member;
									(B)obtaining services
				from a victim services organization for the employee or the employee’s family
				or household member;
									(C)obtaining
				psychological or other counseling for the employee or the employee’s family or
				household member;
									(D)participating in
				safety planning, temporarily or permanently relocating, or taking other actions
				to increase the safety of the employee or the employee’s family or household
				member from future domestic violence, dating violence, sexual assault, or
				stalking or ensure economic security; or
									(E)seeking legal
				assistance or remedies to ensure the health and safety of the employee or the
				employee’s family or household member, including preparing for or participating
				in any civil or criminal legal proceeding related to or derived from domestic
				violence, dating violence, sexual assault, or stalking.
									(2)PeriodAn
				employee may take not more than 30 days of leave, as described in paragraph
				(1), in any 12-month period.
								(3)ScheduleLeave
				described in paragraph (1) may be taken intermittently or on a reduced leave
				schedule.
								(b)NoticeThe
				employee shall provide the employer with reasonable notice of the employee’s
				intention to take the leave, unless providing such notice is not
				practicable.
							(c)Certification
								(1)In
				generalThe employer may require the employee to provide
				certification to the employer, within a reasonable period after the employer
				requests the certification, that—
									(A)the employee or
				the employee’s family or household member is a victim of domestic violence,
				dating violence, sexual assault, or stalking; and
									(B)the leave is for
				one of the purposes enumerated in subsection (a)(1).
									(2)ContentsAn
				employee may satisfy the certification requirement of paragraph (1) by
				providing to the employer—
									(A)a sworn statement
				of the employee;
									(B)documentation from
				an employee, agent, or volunteer of a victim services organization, an
				attorney, a member of the clergy, or a medical or other professional, from whom
				the employee or the employee’s family or household member has sought assistance
				in addressing domestic violence, dating violence, sexual assault, or stalking
				and the effects of domestic violence, dating violence, sexual assault, or
				stalking;
									(C)a police or court
				record; or
									(D)other
				corroborating evidence.
									(d)ConfidentialityAll
				information provided to the employer pursuant to subsection (b) or (c),
				including a statement of the employee or any other documentation, record, or
				corroborating evidence, and the fact that the employee has requested or
				obtained leave pursuant to this section, shall be retained in the strictest
				confidence by the employer, except to the extent that disclosure is—
								(1)requested or
				consented to by the employee in writing; or
								(2)otherwise required
				by applicable Federal or State law.
								(e)Employment and
				benefits
								(1)Restoration to
				position
									(A)In
				generalExcept as provided in paragraph (2), any employee who
				takes leave under this section for the intended purpose of the leave shall be
				entitled, on return from such leave—
										(i)to
				be restored by the employer to the position of employment held by the employee
				when the leave commenced; or
										(ii)to be restored to
				an equivalent position with equivalent employment benefits, pay, and other
				terms and conditions of employment.
										(B)Loss of
				benefitsThe taking of leave under this section shall not result
				in the loss of any employment benefit accrued prior to the date on which the
				leave commenced.
									(C)LimitationsNothing
				in this subsection shall be construed to entitle any restored employee
				to—
										(i)the accrual of any
				seniority or employment benefits during any period of leave; or
										(ii)any right,
				benefit, or position of employment other than any right, benefit, or position
				to which the employee would have been entitled had the employee not taken the
				leave.
										(D)ConstructionNothing
				in this paragraph shall be construed to prohibit an employer from requiring an
				employee on leave under this section to report periodically to the employer on
				the status and intention of the employee to return to work.
									(2)Exemption
				concerning certain highly compensated employees
									(A)Denial of
				restorationAn employer may deny restoration under paragraph (1)
				to any employee described in subparagraph (B) if—
										(i)such denial is
				necessary to prevent substantial and grievous economic injury to the operations
				of the employer;
										(ii)the employer
				notifies the employee of the intent of the employer to deny restoration on such
				basis at the time the employer determines that such injury would occur;
				and
										(iii)in any case in
				which the leave has commenced, the employee elects not to return to employment
				after receiving such notice.
										(B)Affected
				employeesAn employee referred to in subparagraph (A) is a
				salaried employee who is among the highest paid 10 percent of the employees
				employed by the employer within 75 miles of the facility at which the employee
				is employed.
									(3)Maintenance of
				health benefits
									(A)CoverageExcept
				as provided in subparagraph (B), during any period that an employee takes leave
				under this section, the employer shall maintain coverage under any group health
				plan (as defined in section 5000(b)(1) of the Internal Revenue Code of 1986)
				for the duration of such leave at the level and under the conditions coverage
				would have been provided if the employee had continued in employment
				continuously for the duration of such leave.
									(B)Failure to
				return from leaveThe employer may recover the premium that the
				employer paid for maintaining coverage for the employee under such group health
				plan during any period of leave under this section if—
										(i)the employee fails
				to return from leave under this section after the period of leave to which the
				employee is entitled has expired; and
										(ii)the employee
				fails to return to work for a reason other than—
											(I)the continuation
				of, recurrence of, or onset of an episode of domestic violence, dating
				violence, sexual assault, or stalking, that entitles the employee to leave
				pursuant to this section; or
											(II)other
				circumstances beyond the control of the employee.
											(C)Certification
										(i)IssuanceAn
				employer may require an employee who claims that the employee is unable to
				return to work because of a reason described in subclause (I) or (II) of
				subparagraph (B)(ii) to provide, within a reasonable period after making the
				claim, certification to the employer that the employee is unable to return to
				work because of that reason.
										(ii)ContentsAn
				employee may satisfy the certification requirement of clause (i) by providing
				to the employer—
											(I)a sworn statement
				of the employee;
											(II)documentation
				from an employee, agent, or volunteer of a victim services organization, an
				attorney, a member of the clergy, or a medical or other professional, from whom
				the employee or the employee's family or household member has sought assistance
				in addressing domestic violence, dating violence, sexual assault, or stalking
				and the effects of domestic violence, dating violence, sexual assault, or
				stalking;
											(III)a police or
				court record; or
											(IV)other
				corroborating evidence.
											(D)ConfidentialityAll
				information provided to the employer pursuant to subparagraph (C), including a
				statement of the employee or any other documentation, record, or corroborating
				evidence, and the fact that the employee is not returning to work because of a
				reason described in subclause (I) or (II) of subparagraph (B)(ii), shall be
				retained in the strictest confidence by the employer, except to the extent that
				disclosure is—
										(i)requested or
				consented to by the employee; or
										(ii)otherwise
				required by applicable Federal or State law.
										(f)Prohibited
				acts
								(1)Interference
				with rights
									(A)Exercise of
				rightsIt shall be unlawful for any employer to interfere with,
				restrain, or deny the exercise of or the attempt to exercise, any right
				provided under this section.
									(B)Employer
				discriminationIt shall be unlawful for any employer to discharge
				or harass any individual, or otherwise discriminate against any individual with
				respect to compensation, terms, conditions, or privileges of employment of the
				individual (including retaliation in any form or manner) because the
				individual—
										(i)exercised any
				right provided under this section; or
										(ii)opposed any
				practice made unlawful by this section.
										(C)Public agency
				sanctionsIt shall be unlawful for any public agency to deny,
				reduce, or terminate the benefits of, otherwise sanction, or harass any
				individual, or otherwise discriminate against any individual (including
				retaliation in any form or manner) with respect to the amount, terms, or
				conditions of public assistance of the individual because the
				individual—
										(i)exercised any
				right provided under this section; or
										(ii)opposed any
				practice made unlawful by this section.
										(2)Interference
				with proceedings or inquiriesIt shall be unlawful for any person
				to discharge or in any other manner discriminate (as described in subparagraph
				(B) or (C) of paragraph (1)) against any individual because such
				individual—
									(A)has filed any
				charge, or has instituted or caused to be instituted any proceeding, under or
				related to this section;
									(B)has given, or is
				about to give, any information in connection with any inquiry or proceeding
				relating to any right provided under this section; or
									(C)has testified, or
				is about to testify, in any inquiry or proceeding relating to any right
				provided under this section.
									(g)Enforcement
								(1)Civil action by
				affected individuals
									(A)LiabilityAny
				employer that violates subsection (f) shall be liable to any individual
				affected—
										(i)for damages equal
				to—
											(I)the amount
				of—
												(aa)any
				wages, salary, employment benefits, or other compensation denied or lost to
				such individual by reason of the violation; or
												(bb)in
				a case in which wages, salary, employment benefits, or other compensation has
				not been denied or lost to the individual, any actual monetary losses sustained
				by the individual as a direct result of the violation;
												(II)the interest on
				the amount described in subclause (I) calculated at the prevailing rate;
				and
											(III)an additional
				amount as liquidated damages equal to the sum of the amount described in
				subclause (I) and the interest described in subclause (II), except that if an
				employer that has violated subsection (f) proves to the satisfaction of the
				court that the act or omission that violated subsection (f) was in good faith
				and that the employer had reasonable grounds for believing that the act or
				omission was not a violation of subsection (f), such court may, in the
				discretion of the court, reduce the amount of the liability to the amount and
				interest determined under subclauses (I) and (II), respectively; and
											(ii)for such
				equitable relief as may be appropriate, including employment, reinstatement,
				and promotion.
										(B)Right of
				actionAn action to recover the damages or equitable relief
				prescribed in subparagraph (A) may be maintained against any employer in any
				Federal or State court of competent jurisdiction by any one or more affected
				individuals for and on behalf of—
										(i)the individuals;
				or
										(ii)the individuals
				and other individuals similarly situated.
										(C)Fees and
				costsThe court in such an action shall, in addition to any
				judgment awarded to the plaintiff, allow a reasonable attorney’s fee,
				reasonable expert witness fees, and other costs of the action to be paid by the
				defendant.
									(D)LimitationsThe
				right provided by subparagraph (B) to bring an action by or on behalf of any
				affected individual shall terminate—
										(i)on
				the filing of a complaint by the Secretary in an action under paragraph (4) in
				which restraint is sought of any further delay in the payment of the amount
				described in subparagraph (A)(i) to such individual by an employer responsible
				under subparagraph (A) for the payment; or
										(ii)on the filing of
				a complaint by the Secretary in an action under paragraph (2) in which a
				recovery is sought of the damages described in subparagraph (A)(i) owing to an
				affected individual by an employer liable under subparagraph (A),
										unless
				the action described in clause (i) or (ii) is dismissed without prejudice on
				motion of the Secretary.(2)Action by the
				Secretary
									(A)Administrative
				actionThe Secretary shall receive, investigate, and attempt to
				resolve complaints of violations of subsection (f) in the same manner as the
				Secretary receives, investigates, and attempts to resolve complaints of
				violations of sections 6 and 7 of the Fair Labor Standards Act of
				1938 (29 U.S.C. 206 and 207).
									(B)Civil
				actionThe Secretary may bring an action in any court of
				competent jurisdiction to recover the damages described in paragraph
				(1)(A)(i).
									(C)Sums
				recoveredAny sums recovered by the Secretary pursuant to
				subparagraph (B) shall be held in a special deposit account and shall be paid,
				on order of the Secretary, directly to each individual affected. Any such sums
				not paid to such an individual because of inability to do so within a period of
				3 years shall be deposited into the Treasury of the United States as
				miscellaneous receipts.
									(3)Limitation
									(A)In
				generalExcept as provided in subparagraph (B), an action may be
				brought under this subsection not later than 2 years after the date of the last
				event constituting the alleged violation for which the action is
				brought.
									(B)Willful
				violationIn the case of such action brought for a willful
				violation of subsection (f), such action may be brought within 3 years after
				the date of the last event constituting the alleged violation for which such
				action is brought.
									(C)CommencementIn
				determining when an action is commenced by the Secretary under this subsection
				for the purposes of this paragraph, it shall be considered to be commenced on
				the date when the complaint is filed.
									(4)Action for
				injunction by SecretaryThe district courts of the United States
				shall have jurisdiction, for cause shown, in an action brought by the
				Secretary—
									(A)to restrain
				violations of subsection (f), including the restraint of any withholding of
				payment of wages, salary, employment benefits, or other compensation, plus
				interest, found by the court to be due to affected individuals; or
									(B)to award such
				other equitable relief as may be appropriate, including employment,
				reinstatement, and promotion.
									(5)Solicitor of
				LaborThe Solicitor of Labor may appear for and represent the
				Secretary on any litigation brought under this subsection.
								(6)Employer
				liability under other lawsNothing in this section shall be
				construed to limit the liability of an employer or public agency to an
				individual, for harm suffered relating to the individual’s experience of
				domestic violence, dating violence, sexual assault, or stalking, pursuant to
				any other Federal or State law, including a law providing for a legal
				remedy.
								(7)Library of
				CongressNotwithstanding any other provision of this subsection,
				in the case of the Library of Congress, the authority of the Secretary under
				this subsection shall be exercised by the Librarian of Congress.
								(8)Certain public
				agency employers
									(A)AgenciesNotwithstanding
				any other provision of this subsection, in the case of a public agency that
				employs individuals as described in subparagraph (A) or (B) of section 3(e)(2)
				of the Fair Labor Standards Act of 1938 (29 U.S.C.
				203(e)(2)) (other than an entity of the legislative branch of the Federal
				Government), subparagraph (B) shall apply.
									(B)AuthorityIn
				the case described in subparagraph (A), the powers, remedies, and procedures
				provided in the case of a violation of chapter 63 of title 5, United States
				Code, in that title to an employing agency, in chapter 12 of that title to the
				Merit Systems Protection Board, or in that title to any person alleging a
				violation of chapter 63 of that title, shall be the powers, remedies, and
				procedures this subsection provides in the case of a violation of subsection
				(f) to that agency, that Board, or any person alleging a violation of
				subsection (f), respectively, against an employee who is such an
				individual.
									(9)Public agencies
				providing public assistanceConsistent with regulations
				prescribed under section 106(d), the President shall ensure that any public
				agency that violates subsection (f)(1)(C), or subsection (f)(2) by
				discriminating as described in subsection (f)(1)(C), shall provide to any
				individual who receives a less favorable amount, term, or condition of public
				assistance as a result of the violation—
									(A)(i)the amount of any public
				assistance denied or lost to such individual by reason of the violation;
				and
										(ii)the interest on the amount
				described in clause (i); and
										(B)such equitable
				relief as may be appropriate.
									41703.Existing
				leave usable for addressing domestic violence, dating violence, sexual assault,
				or stalkingAn employee who is
				entitled to take paid or unpaid leave (including family, medical, sick, annual,
				personal, or similar leave) from employment, pursuant to State or local law, a
				collective bargaining agreement, or an employment benefits program or plan, may
				elect to substitute any period of such leave for an equivalent period of leave
				provided under section 41702.
						41704.Emergency
				benefits
							(a)In
				generalA State may use funds provided to the State under part A
				of title IV of the Social Security Act
				(42 U.S.C. 601 et seq.) to provide nonrecurrent short-term emergency benefits
				to an individual for any period of leave the individual takes pursuant to
				section 41702.
							(b)EligibilityIn
				calculating the eligibility of an individual for such emergency benefits, the
				State shall count only the cash available or accessible to the
				individual.
							(c)Timing
								(1)ApplicationsAn
				individual seeking emergency benefits under subsection (a) from a State shall
				submit an application to the State.
								(2)BenefitsThe
				State shall provide benefits to an eligible applicant under paragraph (1) on an
				expedited basis, and not later than 7 days after the applicant submits an
				application under paragraph (1).
								41705.Effect on
				other laws and employment benefits
							(a)More protective
				laws, agreements, programs, and plansNothing in this title shall
				be construed to supersede any provision of any Federal, State, or local law,
				collective bargaining agreement, or employment benefits program or plan that
				provides—
								(1)greater leave
				benefits for victims of domestic violence, dating violence, sexual assault, or
				stalking than the rights established under this title; or
								(2)leave benefits for
				a larger population of victims of domestic violence, dating violence, sexual
				assault, or stalking (as defined in such law, agreement, program, or plan) than
				the victims of domestic violence, dating violence, sexual assault, or stalking
				covered under this title.
								(b)Less protective
				laws, agreements, programs, and plansThe rights established for
				victims of domestic violence, dating violence, sexual assault, or stalking
				under this title shall not be diminished by any State or local law, collective
				bargaining agreement, or employment benefits program or plan.
							41706.Regulations
							(a)In
				general
								(1)Authority to
				issue regulationsExcept as provided in subsections (b), (c), and
				(d), the Secretary shall issue regulations to carry out this title.
								(2)Regulations
				regarding noticesThe regulations described in paragraph (1)
				shall include regulations requiring every employer to post and keep posted, in
				conspicuous places on the premises of the employer where notices to employees
				are customarily placed, a notice, to be prepared or approved by the Secretary,
				summarizing the provisions of this title and providing information on
				procedures for filing complaints. The Secretary shall develop such a notice and
				provide copies to employers upon request without charge.
								(b)Library of
				CongressThe Librarian of Congress shall prescribe the
				regulations described in subsection (a) with respect to employees of the
				Library of Congress. The regulations prescribed under this subsection shall, to
				the extent appropriate, be consistent with the regulations prescribed by the
				Secretary under subsection (a).
							(c)Certain public
				agency employersThe Office of Personnel Management shall
				prescribe the regulations described in subsection (a) with respect to
				individuals described in subparagraph (A) or (B) of section 3(e)(2) of the
				Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2))
				(other than an individual employed by an entity of the legislative branch of
				the Federal Government). The regulations prescribed under this subsection
				shall, to the extent appropriate, be consistent with the regulations prescribed
				by the Secretary under subsection (a).
							(d)Public agencies
				providing public assistanceThe President shall prescribe the
				regulations described in subsection (a) with respect to applicants for and
				recipients of public assistance, in the case of violations of section
				41702(f)(1)(C), or section 41702(f)(2) due to discrimination described in
				section 41702(f)(1)(C). The regulations prescribed under this subsection shall,
				to the extent appropriate, be consistent with the regulations prescribed by the
				Secretary under subsection
				(a).
							.
			202.Conforming
			 amendments
				(a)Social Security
			 ActSection 404 of the
			 Social Security Act (42 U.S.C. 604) is
			 amended by adding at the end the following:
					
						(l)Authority To
				provide emergency benefitsA State that receives a grant under
				section 403 may use the grant to provide nonrecurrent short-term emergency
				benefits, in accordance with section 41704 of the Violence Against Women Act,
				to individuals who take leave pursuant to section 41702 of that Act, without
				regard to whether the individuals receive assistance under the State program
				funded under this
				part.
						.
				(b)Rehabilitation
			 ActSection 1003(a)(1) of the
			 Rehabilitation Act Amendments of 1986 (42 U.S.C. 2000d–7(a)(1)) is amended by
			 inserting section 41702 of the Violence Against Women Act, after
			 Civil Rights Act of 1964,.
				203.Effective
			 dateThe amendments made by
			 this title take effect 180 days after the date of enactment of this Act.
			IIIVictims’
			 employment sustainability
			301.Amendment to
			 VAWAThe Violence Against
			 Women Act, as amended by section 101, is further amended by adding at the end
			 the following:
				
					RVictims’
				employment sustainability
						41801.Short
				titleThis subtitle may be
				cited as the Victims’ Employment
				Sustainability Act.
						41802.Prohibited
				discriminatory acts
							(a)In
				generalAn employer shall not fail to hire, refuse to hire,
				discharge, or harass any individual, or otherwise discriminate against any
				individual with respect to the compensation, terms, conditions, or privileges
				of employment of the individual (including retaliation in any form or manner),
				and a public agency shall not deny, reduce, or terminate the benefits of,
				otherwise sanction, or harass any individual, or otherwise discriminate against
				any individual with respect to the amount, terms, or conditions of public
				assistance of the individual (including retaliation in any form or manner),
				because—
								(1)the individual
				involved is or the employer or public agency involved perceives that individual
				to be a victim of domestic violence, dating violence, sexual assault, or
				stalking;
								(2)that individual
				attended, participated in, prepared for, or requested leave to attend,
				participate in, or prepare for, a criminal or civil court proceeding relating
				to an incident of domestic violence, dating violence, sexual assault, or
				stalking of which the individual, or the family or household member of the
				individual, was a victim;
								(3)that individual,
				in response to actual or threatened domestic violence, dating violence, sexual
				assault, or stalking, requested that the employer or public agency implement a
				reasonable safety procedure or a job-related modification to enhance the
				security of that individual or safeguard the workplace involved; or
								(4)the workplace is
				disrupted or threatened by the action of a person whom that individual states
				has committed or threatened to commit domestic violence, dating violence,
				sexual assault, or stalking against that individual, or that individual’s
				family or household member.
								(b)DefinitionsIn
				this section:
								(1)DiscriminateThe
				term discriminate, used with respect to the terms, conditions, or
				privileges of employment or with respect to the terms or conditions of public
				assistance, includes failing to implement, on request from an individual, in
				response to actual or threatened domestic violence, dating violence, sexual
				assault, or stalking, a reasonable safety procedure or a job-related
				modification to enhance the security of that individual or safeguard the
				workplace (such as installation of a lock, change of a telephone number or
				seating assignment, provision of a transfer, provision of leave, modification
				of a schedule, or adjustment of a work requirement), unless the employer or
				public agency can demonstrate that granting the request would impose an undue
				hardship on the operation of the employer or public agency.
								(2)Undue
				hardshipThe term undue hardship means an action
				requiring significant difficulty or expense.
								41803.Enforcement
							(a)Civil action by
				individuals
								(1)LiabilityAny
				employer that violates section 41802 shall be liable to any individual affected
				for—
									(A)damages equal to
				the amount of wages, salary, employment benefits, or other compensation denied
				or lost to such individual by reason of the violation, and the interest on that
				amount calculated at the prevailing rate;
									(B)compensatory
				damages, including damages for future pecuniary losses, emotional pain,
				suffering, inconvenience, mental anguish, loss of enjoyment or life, and other
				nonpecuniary losses;
									(C)such punitive
				damages, up to 3 times the amount of actual damages sustained, as the court
				described in paragraph (2) shall determine to be appropriate; and
									(D)such equitable
				relief as may be appropriate, including employment, reinstatement, and
				promotion.
									(2)Right of
				actionAn action to recover the damages or equitable relief
				prescribed in paragraph (1) may be maintained against any employer in any
				Federal or State court of competent jurisdiction by any one or more individuals
				described in section 41802.
								(b)Action by
				department of justiceThe Attorney General may bring a civil
				action in any Federal or State court of competent jurisdiction to recover the
				damages or equitable relief described in subsection (a)(1).
							(c)Library of
				CongressNotwithstanding any other provision of this section, in
				the case of the Library of Congress, the authority of the Secretary under this
				section shall be exercised by the Librarian of Congress.
							(d)Certain public
				agency employers
								(1)AgenciesNotwithstanding
				any other provision of this subsection, in the case of a public agency that
				employs individuals as described in subparagraph (A) or (B) of section 3(e)(2)
				of the Fair Labor Standards Act of 1938 (29 U.S.C.
				203(e)(2)) (other than an entity of the legislative branch of the Federal
				Government), paragraph (2) shall apply.
								(2)AuthorityIn the case described in subparagraph (A),
				the powers, remedies, and procedures provided (in the case of a violation of
				section 2302(b)(1)(A) of title 5, United States Code) in title 5, United States
				Code, to an employing agency, the Office of Special Counsel, the Merit Systems
				Protection Board, or any person alleging a violation of such section
				2302(b)(1)(A), shall be the powers, remedies, and procedures this section
				provides in the case of a violation of section 41802 to that agency, that
				Office, that Board, or any person alleging a violation of section 41802,
				respectively, against an employee who is such an individual.
								(e)Public agencies
				providing public assistanceConsistent with regulations prescribed
				under section 41805(d), the President shall ensure that any public agency that
				violates section 41802(a) by taking an action prohibited under section 41802(a)
				against any individual with respect to the amount, terms, or conditions of
				public assistance, shall provide to any individual who receives a less
				favorable amount, term, or condition of public assistance as a result of the
				violation—
								(1)(A)the amount of any public
				assistance denied or lost to such individual by reason of the violation;
				and
									(B)the interest on the amount described
				in clause (i) calculated at the prevailing rate; and
									(2)such equitable
				relief as may be appropriate.
								41804.Regulations
							(a)In
				generalExcept as provided in subsections (b), (c), and (d), the
				Secretary shall issue regulations to carry out this title.
							(b)Library of
				CongressThe Librarian of Congress shall prescribe the
				regulations described in subsection (a) with respect to employees of the
				Library of Congress. The regulations prescribed under this subsection shall, to
				the extent appropriate, be consistent with the regulations prescribed by the
				Secretary under subsection (a).
							(c)Certain public
				agency employersThe Office of Personnel Management, after
				consultation under the Office of Special Counsel and the Merit Systems
				Protection Board, shall prescribe the regulations described in subsection (a)
				with respect to individuals described in subparagraph (A) or (B) of section
				3(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C.
				203(e)(2)) (other than an individual employed by an entity of the legislative
				branch of the Federal Government). The regulations prescribed under this
				subsection shall, to the extent appropriate, be consistent with the regulations
				prescribed by the Secretary under subsection (a).
							(d)Public agencies
				providing public assistanceThe President shall prescribe the
				regulations described in subsection (a) with respect to public agencies
				providing public assistance as described in section 41803(e), including
				violations of section 41802(a) by such agencies. The regulations prescribed
				under this subsection shall, to the extent appropriate, be consistent with the
				regulations prescribed by the Secretary under subsection
				(a).
							.
			302.Attorney’s
			 feesSection 722(b) of the
			 Revised Statutes (42 U.S.C. 1988(b)) is amended by inserting the
			 Victims’ Employment Sustainability Act, after
			 title VI of the Civil Rights Act of
			 1964,.
			IVEntitlement to
			 unemployment compensation for victims of domestic violence, dating violence,
			 sexual assault, or stalking
			401.Unemployment
			 compensation and training provisions
				(a)Unemployment
			 compensationSection 3304 of the Internal Revenue Code of 1986
			 (relating to approval of State unemployment compensation laws) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (18),
			 by striking and at the end;
						(B)by redesignating
			 paragraph (19) as paragraph (20); and
						(C)by inserting after
			 paragraph (18) the following new paragraph:
							
								(19)compensation
				shall not be denied where an individual is separated from employment due to
				circumstances resulting from the individual’s experience of domestic violence,
				dating violence, sexual assault, or stalking, nor shall States impose
				additional conditions that restrict the individual’s eligibility for or receipt
				of benefits beyond those required of other individuals who are forced to leave
				their jobs or are deemed to have good cause for voluntarily separating from a
				job in the State; and
								;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(g)ConstructionFor
				purposes of subsection (a)(19)—
								(1)DocumentationIn
				determining eligibility for compensation due to circumstances resulting from an
				individual’s experience of domestic violence, dating violence, sexual assault,
				or stalking—
									(A)States shall
				adopt, or have adopted, by statute, regulation, or policy a list of forms of
				documentation that may be presented to demonstrate eligibility; and
									(B)presentation of
				any one of such forms of documentation shall be sufficient to demonstrate
				eligibility, except that a State may require the presentation of a form of
				identification in addition to the written statement of claimant described in
				paragraph (2)(G).
									(2)List of forms of
				documentationThe list referred to in paragraph (1)(A) shall
				include not less than three of the following forms of documentation:
									(A)An order of
				protection or other documentation issued by a court.
									(B)A police report or
				criminal charges documenting the domestic violence, dating violence, sexual
				assault, or stalking.
									(C)Documentation that
				the perpetrator has been convicted of the offense of domestic violence, dating
				violence, sexual assault, or stalking.
									(D)Medical
				documentation of the domestic violence, dating violence, sexual assault, or
				stalking.
									(E)Evidence of
				domestic violence, dating violence, sexual assault, or stalking from a
				counselor, social worker, health worker, or domestic violence shelter
				worker.
									(F)A written
				statement that the applicant or the applicant’s minor child is a victim of
				domestic violence, dating violence, sexual assault, or stalking, provided by a
				social worker, member of the clergy, shelter worker, attorney at law, or other
				professional who has assisted the applicant in dealing with the domestic
				violence, dating violence, sexual assault, or stalking.
									(G)A written
				statement of the claimant.
									(3)Domestic
				violence, dating violence, sexual assault, and stalking definedThe terms domestic violence,
				dating violence, sexual assault, and
				stalking have the meanings given such terms in section 40002 of
				the Violence Against Women
				Act.
								.
					(b)Unemployment
			 compensation personnel trainingSection 303(a) of the
			 Social Security Act (42 U.S.C. 503(a))
			 is amended—
					(1)by redesignating
			 paragraphs (4) through (12) as paragraphs (5) through (13), respectively;
			 and
					(2)by inserting after
			 paragraph (3) the following new paragraph:
						
							(4)Such methods of
				administration as will ensure that—
								(A)applicants for
				unemployment compensation and individuals inquiring about such compensation are
				adequately notified of the provisions of subsections (a)(19) and (g) of section
				3304 of the Internal Revenue Code of 1986 (relating to the availability of
				unemployment compensation for victims of domestic violence, dating violence,
				sexual assault, or stalking); and
								(B)claims reviewers
				and hearing personnel are adequately trained in—
									(i)the nature and dynamics of domestic
				violence, dating violence, sexual assault, or stalking (as such terms are
				defined in section 40002 of the Violence Against Women
				Act); and
									(ii)methods of
				ascertaining and keeping confidential information about possible experiences of
				domestic violence, dating violence, sexual assault, or stalking (as so defined)
				to ensure that—
										(I)requests for
				unemployment compensation based on separations stemming from domestic violence,
				dating violence, sexual assault, or stalking (as so defined) are reliably
				screened, identified, and adjudicated; and
										(II)full
				confidentiality is provided for the individual’s claim and submitted evidence;
				and
										.
					(c)TANF personnel
			 trainingSection 402(a) of the Social Security Act (42 U.S.C. 602(a)) is
			 amended by adding at the end the following new paragraph:
					
						(8)Certification
				that the State will provide information to victims of domestic violence, dating
				violence, sexual assault, or stalkingA certification by the
				chief officer of the State that the State has established and is enforcing
				standards and procedures to—
							(A)ensure that
				applicants for assistance under the program and individuals inquiring about
				such assistance are adequately notified of—
								(i)the provisions of
				subsections (a)(19) and (g) of section 3304 of the Internal Revenue Code of
				1986 (relating to the availability of unemployment compensation for victims of
				domestic violence, dating violence, sexual assault, or stalking); and
								(ii)assistance made available by the State to
				victims of domestic violence, dating violence, sexual assault, or stalking (as
				such terms are defined in section 40002 of the Violence Against Women
				Act);
								(B)ensure that case
				workers and other agency personnel responsible for administering the State
				program funded under this part are adequately trained in—
								(i)the nature and
				dynamics of domestic violence, dating violence, sexual assault, or stalking (as
				so defined);
								(ii)State standards
				and procedures relating to the prevention of, and assistance for individuals
				who experience, domestic violence, dating violence, sexual assault, or stalking
				(as so defined); and
								(iii)methods of
				ascertaining and keeping confidential information about possible experiences of
				domestic violence, dating violence, sexual assault, or stalking (as so
				defined);
								(C)if a State has
				elected to establish and enforce standards and procedures regarding the
				screening for and identification of domestic violence pursuant to paragraph
				(7), ensure that—
								(i)applicants for
				assistance under the program and individuals inquiring about such assistance
				are adequately notified of options available under such standards and
				procedures; and
								(ii)case workers and
				other agency personnel responsible for administering the State program funded
				under this part are provided with adequate training regarding such standards
				and procedures and options available under such standards and procedures;
				and
								(D)ensure that the
				training required under subparagraphs (B) and, if applicable, (C)(ii) is
				provided through a training program operated by an eligible entity (as defined
				in section 401(d)(2) of the Security and Financial Empowerment
				Act).
							.
				(d)Domestic
			 violence, dating violence, sexual assault, or stalking training grant
			 program
					(1)Grants
			 authorizedThe Secretary of Health and Human Services (in this
			 subsection referred to as the Secretary) is authorized to
			 award—
						(A)a grant to a
			 national victim services organization in order for such organization to—
							(i)develop and
			 disseminate a model training program (and related materials) for the training
			 required under section 303(a)(4)(B) of the Social
			 Security Act, as added by subsection (b), and under subparagraphs
			 (B) and, if applicable, (C)(ii) of section 402(a)(8) of such Act, as added by
			 subsection (c); and
							(ii)provide technical
			 assistance with respect to such model training program; and
							(B)grants to State,
			 tribal, or local agencies in order for such agencies to contract with eligible
			 entities to provide State, tribal, or local case workers and other State,
			 tribal, or local agency personnel responsible for administering the temporary
			 assistance to needy families program established under part A of title IV of
			 the Social Security Act in a State or
			 Indian reservation with the training required under subparagraphs (B) and, if
			 applicable, (C)(ii) of such section 402(a)(8).
						(2)Eligible entity
			 definedFor purposes of paragraph (1)(B), the term eligible
			 entity means an entity—
						(A)that is—
							(i)a
			 State or tribal domestic violence coalition or sexual assault coalition;
							(ii)a
			 State or local victim services organization with recognized expertise in the
			 dynamics of domestic violence, dating violence, sexual assault, or stalking
			 whose primary mission is to provide services to victims of domestic violence,
			 dating violence, sexual assault, or stalking, such as a rape crisis center or
			 domestic violence program; or
							(iii)an
			 organization with demonstrated expertise in State or county welfare laws and
			 implementation of such laws and experience with disseminating information on
			 such laws and implementation, but only if such organization will provide the
			 required training in partnership with an entity described in clause (i) or
			 (ii); and
							(B)that—
							(i)has
			 demonstrated expertise in the dynamics of both domestic violence and sexual
			 assault, such as a joint domestic violence and sexual assault coalition;
			 or
							(ii)will provide the
			 required training in partnership with an entity described in clause (i) or (ii)
			 of subparagraph (A) in order to comply with the dual domestic violence and
			 sexual assault expertise requirement under clause (i).
							(3)ApplicationAn
			 entity seeking a grant under this subsection shall submit an application to the
			 Secretary at such time, in such form and manner, and containing such
			 information as the Secretary specifies.
					(4)Reports
						(A)Reports to
			 CongressThe Secretary shall annually submit a report to Congress
			 on the grant program established under this subsection.
						(B)Reports
			 available to publicThe Secretary shall establish procedures for
			 the dissemination to the public of each report submitted under subparagraph
			 (A). Such procedures shall include the use of the Internet to disseminate such
			 reports.
						(5)Authorization of
			 appropriations
						(A)AuthorizationThere
			 are authorized to be appropriated—
							(i)$1,000,000 for
			 fiscal year 2014 to carry out the provisions of paragraph (1)(A); and
							(ii)$12,000,000 for
			 each of fiscal years 2015 through 2018 to carry out the provisions of paragraph
			 (1)(B).
							(B)Three-year
			 availability of grant fundsEach recipient of a grant under this
			 subsection shall return to the Secretary any unused portion of such grant not
			 later than 3 years after the date the grant was awarded, together with any
			 earnings on such unused portion.
						(C)Amounts
			 returnedAny amounts returned pursuant to subparagraph (B) shall
			 be available without further appropriation to the Secretary for the purpose of
			 carrying out the provisions of paragraph (1)(B).
						(e)Effect on
			 existing laws, etc
					(1)More protective
			 laws, agreements, programs, and plansNothing in this title shall
			 be construed to supersede any provision of any Federal, State, or local law,
			 collective bargaining agreement, or employment benefits program or plan that
			 provides greater unemployment insurance benefits for victims of domestic
			 violence, dating violence, sexual assault, or stalking than the rights
			 established under this title.
					(2)Less protective
			 laws, agreements, programs, and plansThe rights established for
			 victims of domestic violence, dating violence, sexual assault, or stalking
			 under this title shall not be diminished by any more restrictive State or local
			 law, collective bargaining agreement, or employment benefits program or
			 plan.
					(f)Effective
			 date
					(1)Unemployment
			 amendments
						(A)In
			 generalExcept as provided in subparagraph (B) and paragraph (2),
			 the amendments made by this section shall apply in the case of compensation
			 paid for weeks beginning on or after the expiration of 180 days from the date
			 of enactment of this Act.
						(B)Extension of
			 effective date for State law amendment
							(i)In
			 generalIf the Secretary of Labor identifies a State as requiring
			 a change to its statutes, regulations, or policies in order to comply with the
			 amendments made by this section (excluding the amendment made by subsection
			 (c)), such amendments shall apply in the case of compensation paid for weeks
			 beginning after the earlier of—
								(I)the date the State
			 changes its statutes, regulations, or policies in order to comply with such
			 amendments; or
								(II)the end of the
			 first session of the State legislature which begins after the date of enactment
			 of this Act or which began prior to such date and remained in session for at
			 least 25 calendar days after such date;
								except that in
			 no case shall such amendments apply before the date that is 180 days after the
			 date of enactment of this Act.(ii)Session
			 definedIn this subparagraph, the term session means
			 a regular, special, budget, or other session of a State legislature.
							(2)TANF
			 amendment
						(A)In
			 generalExcept as provided in subparagraph (B), the amendment
			 made by subsection (c) shall take effect on the date of enactment of this
			 Act.
						(B)Extension of
			 effective date for State law amendmentIn the case of a State
			 plan under part A of title IV of the Social
			 Security Act which the Secretary of Health and Human Services
			 determines requires State action (including legislation, regulation, or other
			 administrative action) in order for the plan to meet the additional
			 requirements imposed by the amendment made by subsection (c), the State plan
			 shall not be regarded as failing to comply with the requirements of such
			 amendment on the basis of its failure to meet these additional requirements
			 before the first day of the first calendar quarter beginning after the close of
			 the first regular session of the State legislature that begins after the date
			 of enactment of this Act. For purposes of the previous sentence, in the case of
			 a State that has a 2-year legislative session, each year of the session is
			 considered to be a separate regular session of the State legislature.
						VVictims of abuse
			 insurance protection
			501.Short
			 titleThis title may be cited
			 as the Victims of Abuse Insurance
			 Protection Act.
			502.DefinitionsIn this title, the following definitions
			 apply:
				(1)AbuseThe
			 term abuse means the occurrence of one or more of the following
			 acts by a current or former household or family member, intimate partner, or
			 caretaker:
					(A)Attempting to
			 cause or causing another person bodily injury, physical harm, substantial
			 emotional distress, or psychological trauma.
					(B)Attempting to
			 engage in or engaging in rape, sexual assault, or involuntary sexual
			 intercourse.
					(C)Engaging in a
			 course of conduct or repeatedly committing acts toward another person,
			 including following the person without proper authority and under circumstances
			 that place the person in reasonable fear of bodily injury or physical
			 harm.
					(D)Subjecting another
			 person to false imprisonment or kidnaping.
					(E)Attempting to
			 cause or causing damage to property so as to intimidate or attempt to control
			 the behavior of another person.
					(2)Health
			 carrierThe term health carrier means a person that
			 contracts or offers to contract on a risk-assuming basis to provide, deliver,
			 arrange for, pay for, or reimburse any of the cost of health care services,
			 including a sickness and accident insurance company, a health maintenance
			 organization, a nonprofit hospital and health service corporation, or any other
			 entity providing a plan of health insurance, health benefits, or health
			 services.
				(3)InsuredThe
			 term insured means a party named on a policy, certificate, or
			 health benefit plan, including an individual, corporation, partnership,
			 association, unincorporated organization, or any similar entity, as the person
			 with legal rights to the benefits provided by the policy, certificate, or
			 health benefit plan. For group insurance, the term includes a person who is a
			 beneficiary covered by a group policy, certificate, or health benefit plan. For
			 life insurance, the term refers to the person whose life is covered under an
			 insurance policy.
				(4)InsurerThe
			 term insurer means any person, reciprocal exchange, inter insurer,
			 Lloyds insurer, fraternal benefit society, or other legal entity engaged in the
			 business of insurance, including agents, brokers, adjusters, and third-party
			 administrators. The term includes employers who provide or make available
			 employment benefits through an employee benefit plan, as defined in section
			 3(3) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 102(3)). The term also includes health
			 carriers, health benefit plans, and life, disability, and property and casualty
			 insurers.
				(5)PolicyThe
			 term policy means a contract of insurance, certificate, indemnity,
			 suretyship, or annuity issued, proposed for issuance, or intended for issuance
			 by an insurer, including endorsements or riders to an insurance policy or
			 contract.
				(6)Subject of
			 abuseThe term subject of abuse means—
					(A)a person against
			 whom an act of abuse has been directed;
					(B)a person who has
			 prior or current injuries, illnesses, or disorders that resulted from abuse;
			 or
					(C)a person who
			 seeks, may have sought, or had reason to seek medical or psychological
			 treatment for abuse, protection, court-ordered protection, or shelter from
			 abuse.
					503.Discriminatory
			 acts prohibited
				(a)In
			 generalNo insurer may, directly or indirectly, engage in any of
			 the following acts or practices on the basis that the applicant or insured, or
			 any person employed by the applicant or insured or with whom the applicant or
			 insured is known to have a relationship or association, is, has been, or may be
			 the subject of abuse or has incurred or may incur abuse-related claims:
					(1)Denying, refusing
			 to issue, renew, or reissue, or canceling or otherwise terminating an insurance
			 policy or health benefit plan.
					(2)Restricting,
			 excluding, or limiting insurance coverage for losses or denying a claim, except
			 as otherwise permitted or required by State laws relating to life insurance
			 beneficiaries.
					(3)Adding a premium
			 differential to any insurance policy or health benefit plan.
					(b)Prohibition on
			 limitation of claimsNo insurer may, directly or indirectly, deny
			 or limit payment to an insured who is a subject of abuse if the claim for
			 payment is a result of the abuse.
				(c)Prohibition on
			 termination
					(1)In
			 generalNo insurer or health carrier may terminate health
			 coverage for a subject of abuse because coverage was originally issued in the
			 name of the abuser and the abuser has divorced, separated from, or lost custody
			 of the subject of abuse or the abuser’s coverage has terminated voluntarily or
			 involuntarily and the subject of abuse does not qualify for an extension of
			 coverage under part 6 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1161 et seq.) or section 4980B of the Internal
			 Revenue Code of 1986.
					(2)Payment of
			 premiumsNothing in paragraph (1) shall be construed to prohibit
			 the insurer from requiring that the subject of abuse pay the full premium for
			 the subject’s coverage under the health plan if the requirements are applied to
			 all insured of the health carrier.
					(3)ExceptionAn
			 insurer may terminate group coverage to which this subsection applies after the
			 continuation coverage period required by this subsection has been in force for
			 18 months if it offers conversion to an equivalent individual plan.
					(4)Continuation
			 coverageThe continuation of health coverage required by this
			 subsection shall be satisfied by any extension of coverage under part 6 of
			 subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1161 et seq.) or
			 section 4980B of the Internal Revenue Code of 1986 provided to a subject of
			 abuse and is not intended to be in addition to any extension of coverage
			 otherwise provided for under such part 6 or section 4980B.
					(d)Use of
			 information
					(1)Limitation
						(A)In
			 generalIn order to protect the safety and privacy of subjects of
			 abuse, no person employed by or contracting with an insurer or health benefit
			 plan may (without the consent of the subject)—
							(i)use,
			 disclose, or transfer information relating to abuse status, acts of abuse,
			 abuse-related medical conditions, or the applicant’s or insured’s status as a
			 family member, employer, associate, or person in a relationship with a subject
			 of abuse for any purpose unrelated to the direct provision of health care
			 services unless such use, disclosure, or transfer is required by an order of an
			 entity with authority to regulate insurance or an order of a court of competent
			 jurisdiction; or
							(ii)disclose or
			 transfer information relating to an applicant’s or insured’s mailing address or
			 telephone number or the mailing address and telephone number of a shelter for
			 subjects of abuse, unless such disclosure or transfer—
								(I)is required in
			 order to provide insurance coverage; and
								(II)does not have the
			 potential to endanger the safety of a subject of abuse.
								(B)Rule of
			 constructionNothing in this paragraph may be construed to limit
			 or preclude a subject of abuse from obtaining the subject’s own insurance
			 records from an insurer.
						(2)Authority of
			 subject of abuseA subject of abuse, at the absolute discretion
			 of the subject of abuse, may provide evidence of abuse to an insurer for the
			 limited purpose of facilitating treatment of an abuse-related condition or
			 demonstrating that a condition is abuse-related. Nothing in this paragraph
			 shall be construed as authorizing an insurer or health carrier to disregard
			 such provided evidence.
					504.Insurance
			 protocols for subjects of abuseInsurers shall develop and adhere to written
			 policies specifying procedures to be followed by employees, contractors,
			 producers, agents, and brokers for the purpose of protecting the safety and
			 privacy of a subject of abuse and otherwise implementing this title when taking
			 an application, investigating a claim, or taking any other action relating to a
			 policy or claim involving a subject of abuse.
			505.Reasons for
			 adverse actionsAn insurer
			 that takes an action that adversely affects a subject of abuse, shall advise
			 the applicant or insured who is the subject of abuse of the specific reasons
			 for the action in writing. For purposes of this section, reference to general
			 underwriting practices or guidelines shall not constitute a specific
			 reason.
			506.Life
			 insuranceNothing in this
			 title shall be construed to prohibit a life insurer from declining to issue a
			 life insurance policy if the applicant or prospective owner of the policy is or
			 would be designated as a beneficiary of the policy, and if—
				(1)the applicant or
			 prospective owner of the policy lacks an insurable interest in the insured;
			 or
				(2)the applicant or
			 prospective owner of the policy is known, on the basis of police or court
			 records, to have committed an act of abuse against the proposed insured.
				507.Subrogation
			 without consent prohibitedSubrogation of claims resulting from abuse
			 is prohibited without the informed consent of the subject of abuse.
			508.Enforcement
				(a)Federal Trade
			 CommissionAny act or practice prohibited by this title shall be
			 treated as an unfair and deceptive act or practice pursuant to section 5 of the
			 Federal Trade Commission Act (15 U.S.C. 45) and the
			 Federal Trade Commission shall enforce this title in the same manner, by the
			 same means, and with the same jurisdiction, powers, and duties as though all
			 applicable terms and provisions of the Federal Trade Commission Act were
			 incorporated into and made a part of this title, including issuing a cease and
			 desist order granting any individual relief warranted under the circumstances,
			 including temporary, preliminary, and permanent injunctive relief and
			 compensatory damages.
				(b)Private cause of
			 action
					(1)In
			 generalAn applicant or insured who believes that the applicant
			 or insured has been adversely affected by an act or practice of an insurer in
			 violation of this title may maintain an action against the insurer in a Federal
			 or State court of original jurisdiction.
					(2)ReliefUpon
			 proof of such conduct by a preponderance of the evidence in an action described
			 in paragraph (1), the court may award appropriate relief, including temporary,
			 preliminary, and permanent injunctive relief and compensatory and punitive
			 damages, as well as the costs of suit and reasonable fees for the aggrieved
			 individual’s attorneys and expert witnesses.
					(3)Statutory
			 damagesWith respect to compensatory damages in an action
			 described in paragraph (1), the aggrieved individual may elect, at any time
			 prior to the rendering of final judgment, to recover in lieu of actual damages,
			 an award of statutory damages in the amount of $5,000 for each
			 violation.
					509.Effective
			 dateThis title shall apply
			 with respect to any action taken after the date of enactment of this
			 Act.
			VISeverability
			601.SeverabilityIf any provision of this Act, any amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of the
			 provisions of this Act, the amendments made by this Act, and the application of
			 such provisions or amendments to any person or circumstance shall not be
			 affected.
			
